Dear Ms. Wooten:
We are in receipt of your request for an Attorney General's opinion with regard to the recall petition directed toward Michael Richard Knight, Chief of Police, Town of Oil City, Parish of Caddo. The registrar of voters certified the recall petition on October 7, 1998, and has presented same to the Governor. Therefore, you have requested an opinion as to whether the governor should issue a proclamation ordering an election to be held for the purpose of voting on the question of recall.
The petition conforms with the requirements of LSA-R.S. 18:3, LSA-R.S. 18:1300.3(C) requires the registrar to send the original petition to the Governor immediately after certification. Section 1300.7 requires the Governor to issue a proclamation, within fifteen days after the petition is presented to him, to order an election to be held for the purpose of voting on the question of recall of the officer if the required number of registered voters sign the petition for recall.
LSA-R.S. 18:1300.3 requires the registrar to certify to (1) the number of names on the petition; (2) the number of qualified electors of the voting area within the parish whose signatures appear on the petition; (3) the total number of electors of the voting area within the parish as of the date of the filing of the petition with the secretary of state; and to indicate on the petition the number of names who are not electors of the voting area.
The recall petition, containing 9 pages, was properly certified by the Registrar of Voters in accordance with LSA-R.S. 18:1300.3. The Registrar's letter to the Governor, summarizing the results of his certification of the recall petition, provides as follows:
TOTAL NUMBER OF PAGES OF PETITION .........  9
TOTAL NUMBER OF NAMES ON PETITION ........ 235
     TOTAL NUMBER OF NAMES NOT ALLOWED BECAUSE THEY WERE ADJUDGED NOT TO BE AUTHENTIC .... 20
     TOTAL NUMBER OF NAMES NOT ALLOWED BECAUSE THEY WERE NOT REGISTERED VOTERS IN OIL CITY. 1
     TOTAL NUMBER OF NAMES NOT ALLOWED DUE TO CANCELLATION ............................... 2
     TOTAL NUMBER OF NAMES NOT ALLOWED BECAUSE THEY SIGNED THE PETITION TWICE ............. 1
     TOTAL NUMBER OF NAMES ADJUDGED TO BE AUTHENTIC ................................ 212
     TOTAL NUMBER OF ACTIVE VOTERS PURSUANT TO LSA-R.S. 18:196(A) (1) REGISTERED IN THE TOWN OF OIL CITY AS OF JULY 28, 1998 ..... 531
LSA-R.S. 18:1300.2(B) requires a recall petition to be "[s]igned by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed by not less than forty percent of said electors." The Registrar certified that the total number of voters registered in the Town of Oil City was 531, a total of 212 valid signatures is required on the recall petition for the Governor to issue a proclamation for a special election.
The Registrar certified that there are a total of 212 qualified signatures on the recall petition, which does meet the required forty percent. Therefore, it is the opinion of this office that the validated signatures on the recall petition are sufficient in number for the Governor to issue a proclamation ordering a special election on the question of recall for Michael Richard Knight, Chief of Police, Town of Oil City, Caddo Parish.
The proclamation ordering the recall shall provide for the election to be held on the next available date specified in LSA-R.S. 18:402(F), which is January 16, 1999. The Governor shall publish the proclamation in the official journal of the Parish of Caddo, and send by registered or certified mail a copy of the proclamation to the Secretary of State and to the clerk of the district court for said parish within 24 hours after issuing the proclamation.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                         By:  ______________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb
Date Received:
Date Released:
CARLOS M. FINALET, IIIAssistant Attorney General